Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  156804                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  DIANE NASH, Personal Representative of the                                                        Elizabeth T. Clement,
  Estate of CHANCE AARON NASH,                                                                                       Justices
               Plaintiff-Appellant,
  v                                                                SC: 156804
                                                                   COA: 336907
                                                                   Ottawa CC: 16-004454-NZ
  CITY OF GRAND HAVEN,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 10, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2018
           t0920
                                                                              Clerk